STEINBERG, Associate Judge,
dissenting:
I agree with the majority that the appellant’s claim was not eligible to be reopened because new and material evidence was not presented with respect to that claim. However, for the reasons set forth in my opinion, concurring in part and dissenting in part, in McGinnis v. Brown, 4 Vet.App. 239, 244-47 (1992), I cannot agree with the decision to vacate the Board of Veterans’ Appeals decision. The Board’s error in reaching the merits was harmless and the denial of benefits should be affirmed in the same manner as it has been in over 15 cases decided by panels of this Court. See McGinnis, 4 Vet.App. at 245. The divided Court’s aberrational disposition in McGin-nis should not be replicated.